Citation Nr: 1729587	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-33 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected tinnitus.

2.  Entitlement to an initial compensable rating for service-connected sensorineural hearing loss.

3.  Entitlement to service connection for diabetes mellitus, Type II.

4.  Entitlement to service connection for upper extremity peripheral neuropathy to include as due to herbicide exposure and as secondary to diabetes mellitus, Type II.

5.  Entitlement to service connection for a bilateral knee condition.

6.  Entitlement to service connection for a bilateral shoulder condition.

7.  Entitlement to service connection for a peripheral neuropathy of the bilateral lower extremities to include as secondary to diabetes mellitus, Type II.

8.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

9.  Entitlement to service connection for a skin condition, to include as secondary to herbicide exposure.

10.  Entitlement to service connection for a left foot injury.


REPRESENTATION

Veteran represented by:	J. Nathaniel Guin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service with the United States Army from August 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Additionally, the Board notes that the Veteran testified before the undersigned Veterans Law Judge in April 2017.  A transcript of that hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a bilateral shoulder condition; bilateral peripheral neuropathy of the lower extremities; an acquired psychiatric disorder; a skin condition; and a left foot injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In April 2017, prior to the promulgation of a decision on the issue of entitlement to an initial rating in excess of 10 percent for bilateral tinnitus, the Veteran withdrew his appeal on the record at his Board hearing.

2.  The Veteran's service-connected bilateral hearing loss is manifested at worst by Level IV hearing loss in the Veteran's right ear, and at worst, Level II hearing loss in his left ear.

3.  The Veteran's diabetes mellitus, Type II was incurred a result of active duty service.

4.  The Veteran does not currently have bilateral upper extremity peripheral neuropathy.

5.  The Veteran's current bilateral knee condition was not incurred in and is not related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's appealed claim for an initial rating in excess of 10 percent for bilateral tinnitus have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for a compensable rating for bilateral hearing loss disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100 (2016).

3.  The criteria for entitlement to service connection for diabetes mellitus, Type II have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2016).  

4.  The criteria for entitlement to service connection for bilateral upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2016).

5.  The criteria for entitlement to service connection for a bilateral knee condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of the Tinnitus Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing or on the record at a Board hearing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

Here, the Veteran withdrew his appeal on the record at his April 2017 Board hearing with his representative present.  This withdrawal was clear, unambiguous, and was provided through the Veteran's authorized representative.  As such, no allegations of error of fact or law remain for appellate consideration of entitlement to service connection for tinnitus, and the matter is dismissed accordingly.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

II. VA's Duty to Notify and Assist

A. Diabetes Mellitus, Type II

Because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of service connection for diabetes mellitus, Type II.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is not necessary.

B. Bilateral Hearing Loss, Bilateral Knee, and Bilateral Upper Extremity Peripheral Neuropathy Claims

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA must provide the Veteran with generic notice of: (1) the type of evidence needed to substantiate the claim; and (2) the process through which disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  With regard to the duty to notify, the Board notes that prior to initial adjudication, a February letter satisfied VA's duty to notify the Veteran of the elements of his bilateral knee and bilateral upper extremity peripheral neuropathy claims, and an April 2010 letter satisfied VA's duty to notify with regard to the Veteran's bilateral hearing loss claim.  Therefore, VA has met all statutory and regulatory notice provisions set forth in the VCAA.  In so finding, the Board notes that the Veteran's hearing loss appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As for VA's duty to assist, this duty includes procuring, or helping the claimant procure, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the record reflects that the Veteran's service treatment records, personnel records, and relevant post-service treatment records have been collected.  In this regard, the Board notes that the Veteran's December 2012 formal appeal indicates that it is "unclear" whether Biloxi VA Medical Center (VAMC) records from August 2009 to October 2012 are associated with the claims file.  However, a review of the claims file reveals that VA treatment records from August 2009 to September 2016 for the Biloxi VAMC and Mobile Community-based Outpatient Clinic (CBOC) are currently associated with the claims file.  Additionally, the Board notes that the Veteran indicated that he was treated for jungle rot in his feet in 1969, but indicated that the hospital no longer existed and that he did not recall the name of the doctor who treated him.  As the Veteran was not able to provide any identifying information for these treatment records, and was previously provided an opportunity to identify any private treatment providers, the Board finds that VA has met its duty to assist the Veteran with the procurement of relevant post-service treatment records.

With regard to the Veteran's bilateral hearing loss and bilateral knee disability, VA examinations were conducted in May 2010, and September 2016.  After a review of the aforementioned examination reports, the Board finds that these examinations were based on a thorough review of the claims file, an in-person examination, a detailed medical history, and where appropriate objective diagnostic testing, and with regard to the Veteran's bilateral knee claim, an adequate supporting rationale for the etiology opinion provided.  As such, these examination reports are adequate for adjudicatory purposes.

As for the Veteran's bilateral upper extremity peripheral neuropathy claim, for reasons discussed further below, because the Board finds that there is insufficient evidence of a current disability, the Board's duty to provide a VA examination report was not triggered.  See id.

Moreover, as noted above, the Veteran had a Board hearing before the undersigned Veterans Law Judge in April 2017.  The April 2017 hearing focused on the elements necessary to substantiate the Veteran's claim, and his testimony and the statements of his representative demonstrate that he had actual knowledge of the elements necessary to substantiate his claim.  See generally Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  Therefore, the Board has met its duty to assist in this regard.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).

III. Higher Initial Rating for Bilateral Hearing Loss

Addressing the applicable evidentiary standards, the Board notes that where the Veteran challenges the initial rating of a disability for which he has been granted service connection, the Board considers all evidence of severity since the effective date for the award of service connection.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, if the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  Accordingly, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. See id.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  As such, the Board must consider all potentially applicable diagnostic codes when rating a Veteran's disability.  However, evaluation of the "same manifestation" of the "same disability" under various diagnoses, otherwise known as "pyramiding" is to be avoided.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Notwithstanding this principle, two different disability ratings may be assigned if the Veteran has separate and distinct manifestations of one injury such that assignment of two separate diagnostic codes is required to appropriately compensate him for the totality of his symptoms.  See id. 

Additionally, consistent with the benefit-of-the-doubt principle, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Moreover, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

In addition to the regulatory considerations that apply to all increased rating claims, there are specific legal requirements for hearing loss rating claims.  Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(d).  To rate the degree of disability for hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  § 4.85(h), Table VI.  Generally the assignment of disability ratings for hearing impairment is derived from a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Ordinarily, the criteria for rating hearing impairment uses controlled speech discrimination tests (Maryland CNC Test) together with the results of puretone audiometry tests, as measured by an audiogram.  Unless the Veteran's audiogram results meet the criteria of an "exceptional pattern of hearing impairment" as described in 38 C.F.R. § 4.86, the Veteran's results on his audiogram and Maryland CNC Test are then charted on Table VI and VII.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs in either of the two following scenarios: (1) when the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or (2) when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  In such a case, only the Veteran's audiogram results are charted, and they are charted on Table VIA and VII.  Id. at § 4.85.  Table VIA is also used where the VA examiner certifies that "the use of the [Maryland CNC Test] is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc."  Id.  

In May 2010, the Veteran was afforded a VA audiological examination.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
average
RIGHT
10
15
65
65
38.75
LEFT
15 
50 
60
75
50

Speech audiometry revealed speech recognition ability of 92 in the right ear and 92 in the left ear.  The examiner indicated that the Veteran had sensorineural hearing loss and it affected his ability to communicate with others daily.

Under the rating criteria, the examination results constitute Level I hearing in both ears.  When considered together, the result is a noncompensable or 0 percent disability evaluation.  Further, the Board finds that 38 C.F.R. § 4.86(a) is not for application because the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more.  The Board further finds that 38 C.F.R. § 4.86(b) is not for application as the puretone threshold is not 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.

The Veteran was subsequently examined by VA in September 2016.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
average
RIGHT
20
60
70
75
56
LEFT
15
15
65
65
40

Speech audiometry revealed speech recognition ability of 82 percent in the right ear and 84 percent in the left ear.  The examiner noted that the Veteran reported that his wife told him that he turns up the TV too loud and that she had to repeat herself a lot when she talked to him.

Under the rating criteria, the examination results constitute Level IV hearing in the right ear and Level II hearing in the left ear.  When considered together, the result is a noncompensable or 0 percent disability evaluation.  Further, the Board finds that 38 C.F.R. § 4.86(a) is not for application because the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more.  The Board further finds that 38 C.F.R. § 4.86(b) is not for application as the puretone threshold is not 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.

The Board acknowledges the Veteran's contentions regarding his difficulty hearing and that it is true that the Veteran's hearing loss appears to have changed during the course of the appeal period; however, the audiology examination yielded results warranting a noncompensable rating throughout the appeal period.  Thus, while the Board has considered the Veteran's assertions as to worsening hearing loss, the Board must accord greater weight to the objective clinical findings that continue to show that the Veteran's hearing remains in the range of a noncompensable hearing loss under the Rating Schedule. 

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United States Court of Appeals for Veterans Claims (Court) held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  However, the functional effects described are consistent with the difficulty hearing that is already contemplated by the rating criteria.

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, as was explained above, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology results of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Lastly, consideration of a compensable rating on an extraschedular basis pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted because (1) the schedular criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech, which are the type/nature of complaints reported by the Veteran in this case; and (2) there is no general requirement on the Board to engage in extraschedular analysis in all hearing loss rating cases.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017); and Martinak v. Nicholson, supra. See also, Yancy v. McDonald, 27 Vet. App. 484 (2016).

IV. Service Connection

Addressing the applicable evidentiary standards, the Board notes that the evidentiary standards summarized above that apply to increased rating claims, also apply to service connection claims.  As such, the Board will apply such evidentiary parameters to the Veteran's claims of entitlement to service connection.  

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, certain chronic diseases, including arthritis, are presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year of discharge from service; or if manifested in service and at any time thereafter.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303 (b), 3.307, 3.309. Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1112 may also be proven by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, this presumption may be rebutted by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303 (b), 3.307, 3.309.  Degenerative joint disease is defined as osteoarthritis, and therefore a chronic disease for the purposes of presumptive service connection.  See Dorland's Illustrated Medical Dictionary, 532 (32nd ed. 2012).

As for the Veteran's herbicide exposure claim, there are specific presumptions available to veterans who have served in the Republic of Vietnam within a statutorily designated timeframe and seek to establish service connection on the basis of herbicide exposure.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period starting on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307 (a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307 (a)(6)(iii).  VA has interpreted the term "service in Vietnam" and related regulations to mean that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict to be found presumptively exposed to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116 (a)(1) (West 2014); 38 C.F.R. § 3.307 (a)(6), 38 C.F.R. § 3.309(e).

A. Diabetes Mellitus Type II

A review of the Veteran's VA treatment records reveal that he has a current diagnosis of diabetes mellitus, Type II.  Additionally, a review of the record reveals that the AOJ confirmed service in the Republic of Vietnam from February 1968 to April 1969, and that this finding is supported by the Veteran's personnel records.  

Although it appears that a May 2010 VA examiner provided a negative etiology opinion on the basis that the Veteran's urinalysis results taken that day were not indicative of diabetes mellitus, Type II diagnosis, this did not acknowledge the Veteran's current diabetes mellitus, Type II diagnosis and treatment including a combination of medication, and diet and exercise instruction.  The Board notes that the examiner's findings also conflict with later VA treatment records, including an August 2016 VA treatment record, that includes urinalysis results in which the Veteran is noted to be negative for glucose and proteins and yet is still assessed to have diabetes mellitus, Type II, with additional lab testing containing the notation glucose "144 H" and "protein total 7.80."  

Accordingly, as the Veteran has a current diagnosis of diabetes mellitus, Type II,  and his personnel records indicate that he served on the landmass of the Republic of Vietnam, medical nexus may be presumed pursuant to 38 C.F.R. § 3.309.  As such, entitlement to service connection for diabetes mellitus, Type II, is warranted here.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2016).  

B. Bilateral Upper Extremity Peripheral Neuropathy

The Veteran submitted a March 2010 lay statement indicating that he was diagnosed with neuropathy by the Mobile Alabama CBOC.  A review of the claims file and a specific review of the Veteran's post-service VA treatment records do not reveal a diagnosis of bilateral upper extremity peripheral neuropathy, or reports of symptoms or complaints of bilateral upper extremity peripheral neuropathy.  Additionally, the Veteran has not provided any lay evidence of symptoms of bilateral upper extremity peripheral neuropathy.  At the Veteran's April 2017 Board hearing, he reported a diagnosis of diabetes mellitus Type II and treatment for diabetes mellitus, Type II and related peripheral neuropathy.  However, at no point during his Board hearing did he describe symptoms or medication for peripheral neuropathy in his upper extremity; he reported only that he takes Tylenol for arthritis (the Veteran's treatment records reveal that he currently has bilateral shoulder arthritis).   Additionally, there are no other lay statements of record in which the Veteran describes upper extremity peripheral neuropathy symptoms.  

In this regard the Board has considered whether the Veteran is competent to diagnose himself with peripheral neuropathy.  Unlike, for example, breaking a bone, determining whether an individual suffers from a condition like peripheral neuropathy formal diagnosis requires inquiry into biological processes, anatomical relationships, and physiological functioning.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 n.4 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Such internal physical processes are not readily observable and are not within the competence of this Veteran, who has not been shown by the evidence of record to have medical training or skills.  Therefore, with regard to the first element of service connection the Veteran is only competent to report that he had been diagnosed with peripheral neuropathy by a medical professional, or provide a description of symptoms, complaint, or treatment to meet the first element of service connection.  However, as stated above, the relevant medical evidence of record does not support the Veteran's report of having been diagnosed with peripheral neuropathy.

On the basis of the foregoing, the Board finds that there is no evidence of a current disability sufficient to meet the first element of service connection.   Accordingly, an award of entitlement to service connection for bilateral upper extremity peripheral neuropathy is not warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2016).

C. Bilateral Knee Condition

A review of the records reveals that the Veteran has a current diagnosis of degenerative joint disease and osteoarthritis of the bilateral knees.  A review of the Veteran's service treatment records reveal that he was treated for bilateral knee pain in September 1967.  The Veteran's diagnoses for his bilateral knee complaints were medial band syndrome and ligament strain.  He was given ace bandages to wrap his knees with, and given light duty for 24 hours.  His separation examination does not contain any notations as to knee conditions, and the Veteran did not report any.

However, in lay statements as well as the Veteran's April 2017 Board hearing, he indicated that he has had knee pain since basic training.  He reported that this knee problem began when he was doing training exercises that involved running and jumping.  He reported treatment with ace bandages and pain pills.  He stated that he had no real issues with his knees after completion of basic training, as there was no more jumping.  He also reported that he was treated for jungle rot after service during which time he tried not to put pressure on his feet due to swelling, putting additional pressure on his knees.  The Veteran reported that his jungle rot resolved after 5 days of treatment.  The Veteran did report that he was provided with any treatment for a knee condition at this time.

A review of the May 2010 VA examination report reveals that the examiner assessed the Veteran's knees and provided a diagnosis of degenerative joint disease.  This is consistent with the diagnosis of bilateral knee arthritis documented in the Veteran's August 2009 VA treatment records.  She reviewed the Veteran's service treatment records, noting the September 1967 records summarized above.  She also noted the Veteran's report of bilateral knee symptoms over the years, in particular worsening pain, and discomfort walking.  She discussed the Veteran's civilian occupational history consisted of previous employment as a farm equipment mechanic.  The examiner noted that there was no evidence of a chronic condition in the Veteran's service treatment records, and that there were no civilian or VA medical records in the intervening decades since the Veteran's discharge from military service and his diagnosis of osteoarthritis.  She also observed that the Veteran's bilateral knee condition was consistent with the natural process of aging.  On the foregoing basis, she provided a negative etiology opinion.  The Board finds that this etiology opinion is probative for the same reasons it found the examination report adequate for adjudicatory purposes.

The Board observes that the Veteran is competent to report that he had ongoing knee issues or knee pain after active duty service.  Additionally, to the extent there is no evidence of record to the contrary, the Board finds that the Veteran's statements are credible.  However, there are no contemporaneous medical records demonstrating that the Veteran had a continuing knee condition, as distinct from knee pain, between separation from service and his diagnosis of osteoarthritis, there is no medical evidence of a current bilateral knee condition other than osteoarthritis as no ligament or band syndrome has been diagnosed since 1967, and there is no evidence of bilateral knee osteoarthritis during active duty service; to the contrary, there are contemporaneous service treatment records demonstrating that upon separation from service the Veteran had a normal bilateral knee examination and that he affirmatively did not report bilateral knee issues.  

Additionally, because there is no universal rule as to the competency of lay testimony on matters of medical etiology, the Board must determine on a case-by-case basis whether a particular medical condition is a type of condition a lay person may competently testify to.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Although lay persons are competent to provide opinions on some medical issues, in this case, whether the Veteran had a post-service knee condition several years prior to diagnosis is outside the common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4; Kahana, 24 Vet. App. at 435.  Unlike, for example, experiencing knee pain, determining whether there is medical evidence of an earlier onset of a particular medical condition prior to formal diagnosis requires inquiry into biological processes, anatomical relationships, and physiological functioning.  Cf. 492 F.3d at 1377 n.4.  Such internal physical processes are not readily observable and are not within the competence of this Veteran, who has not been shown by the evidence of record to have medical training or skills. As a result, to the extent that the testimony he has provided could be interpreted as an etiology opinion, the persuasive value of his lay etiology opinion is low.

Thus, the Board finds that although the Veteran has a current diagnosis of bilateral knee arthritis, and he has reported knee pain and knee issues since active duty service, there is no evidence he had knee arthritis during service or within one year of separation from service, rather there are contemporaneous service records to the contrary.  As such, the Veteran's bilateral knee condition cannot be presumptively service connected as a chronic condition.  Additionally, as already stated, a probative VA medical opinion has provided a medical opinion attributing the Veteran's current knee condition to aging rather than any incident of active duty service.  Finally, while the Board acknowledges the Veteran report of knee issues or knee trouble after separation from active duty service and his testimony that his gait may have been altered while he was being treated for jungle rot post-service, the Board observes that there is no competent, credible and probative evidence linking a current knee diagnosis to those complaints and in turn to linking that diagnosis to service.  The Veteran's statements with regard to his bilateral knees are not sufficiently probative to overcome the VA examiner's etiology opinion in this case.  Accordingly, entitlement to service connection for a bilateral knee condition is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2016).  


ORDER

The appeal for entitlement to a higher initial rating for tinnitus is dismissed.

Entitlement to an initial compensable rating for bilateral hearing loss is denied.

Entitlement to service connection for diabetes mellitus, Type II is granted.

Entitlement to service connection for bilateral upper extremity peripheral neuropathy is denied.

Entitlement to service connection for a bilateral knee condition is denied.


REMAND

In disability compensation claims, a VA medical examination must be provided when: (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence which establishes that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Board to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

A review of the Veteran's post-service treatment records reveals the following: (1) he has a bilateral shoulder condition, specifically arthritis, which he relates to a falling incident during service; (2) he had a skin condition which he has related to herbicide exposure; (3) he reported a lesion on his left foot that may be "due to trauma some time ago" which the Veteran related to jungle rot for which he was treated shortly after service; and (4) has had some symptoms of tingling in the left lower extremity potentially relevant to his claim of peripheral neuropathy secondary to diabetes mellitus Type II.  As such, because there is evidence of a diagnosis or symptoms consistent with a bilateral shoulder condition, skin condition, left foot condition, and lower extremity peripheral neuropathy, and the Veteran has advanced some evidence of in-service incurrence, these claims should be remanded for provision of VA examinations.  

Moreover, the Board notes that at the Veteran's April 2017 Board hearing he indicated that he receives treatment for a skin condition from Dr. S., a private physician.  Additionally, the Veteran also reported treatment for jungle rot shortly after returning home from service, although he reported that the hospital no longer exists.  As such, on remand the AOJ should contact the Veteran and provide a release authorization for any outstanding relevant post-service treatment records.

Finally, with regard to the Veteran's psychiatric disorder claim, the Board notes that the Veteran was provided a VA examination in August 2010.  This examiner found that the Veteran did not meet the diagnostic criteria for PTSD, but did not do so on the basis of the Veteran's reported in-service stressors.  Rather, the examiner stated that the Veterans' results were "inconsistent" with a diagnosis of PTSD, concluding that the Veteran had a possible adjustment disorder related to occupational and economic issues.  However, the examiner did not discuss or acknowledge the symptoms detailed by the Veteran and his wife in March 2010 lay statements, which include details about exaggerated startle response if touched while sleeping and due to loud noises, flashes of bright light, including an incident near an airport that involved a camera flash, and laser lights.  The Veteran's wife also described an incident in which the Veteran was awoken by her when she touched his arm, and he came up fighting, swinging his fist, and yelling, after which both of them sat on the couch and cried.  She also explained that even now if she accidentally startles him while he sleeps, he wakes up fighting.  She further stated that the Veteran has nightmares and talks in his sleep saying "the tires are blown" and "get down," and that he avoids talking about anything that has to do with Vietnam.  This is relevant to the extent that the Veteran's stressors, as detailed in his February 2010 lay statement involve having his tires shot out on the way back from Saigon supply trips.

The symptoms discussed by the examiner, as reported by the Veteran at his VA examination discussed nightmares and cold sweats but did not contain the details as noted above, finding that the two symptoms noted were of weekly to daily frequency but at a "sub-clinical severity."  Incidents of exaggerated startle response, an aggressive or violent response to being woken up, hypervigilance, and avoidance about Vietnam are not discussed, and an explanation of why the Veteran's symptoms are of sub-clinical severity is not provided, although it is noted that the Veteran's "PTSD symptoms reportedly do not interfere significantly with current occupational and social functioning."

A VA medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  The Board finds that because the PTSD examination report discussed above does not appear to consider the Veteran's symptoms as reported by him and his wife in separately submitted February and March 2010 lay statements, this claim should be remanded for an additional PTSD examination.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records relevant to the matters being remanded and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Provide the Veteran with a release form for any outstanding private medical records pertinent to his private treatment for jungle root of the left foot, and dermatology treatment records from Dr. S.  If he returns the requested information, attempt to obtain the records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. Schedule the Veteran for an examination with an appropriate clinician for his bilateral shoulder condition.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner must provide opinions as to whether it is at least as likely as not (50 percent or greater probability) the Veteran's bilateral shoulder condition(s) to include arthritis: (1) began during active service; (2) is(are) related to any in-service event or injury; or (3) began within one year after discharge from active service.   In this regard, the Board brings the examiner's attention to the Veteran's April 2017 Board hearing testimony regarding his fall during active duty service.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4. Schedule the Veteran for an examination with an appropriate clinician for bilateral lower extremity peripheral neuropathy.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner must provide opinions as to whether it is at least as likely as not (50 percent or greater probability) any diagnosed bilateral lower extremity peripheral neuropathy is: (1) proximately due to or the result of his service-connected diabetes mellitus Type II; or (2) aggravated beyond its natural progression by his service-connected diabetes mellitus Type II during the appeal period.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

5. Schedule the Veteran for an examination with an appropriate clinician for an acquired psychiatric disorder to include PTSD.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner is requested to provide an opinion as to the diagnosis of all psychiatric disorders found to be present, including, if appropriate, PTSD.  The examiner is asked to determine whether the Veteran meets the diagnostic criteria for a diagnosis of PTSD.  

c. The examiner is requested to provide an opinion as to the diagnosis of all psychiatric disorders found to be present, including, if appropriate, PTSD.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any current psychiatric disorder, including PTSD, had its clinical onset during active duty, if a psychosis was manifest within one year of service, or if a current psychiatric disability is related to any in-service disease, injury, or event, due to any of the alleged stressor events, to include being fearful of incoming enemy gunfire.  In this regard, the Board brings the examiner's attention to the Veteran's February 2010 and March 2010 lay statements, as well as his wife's March 2010 lay statement in which she describes additional PTSD symptoms not discussed by the previous VA examiner.

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

6. Schedule the Veteran for an examination with an appropriate clinician for a skin condition(s) to be conducted after the development requested in (1) and (2) has been completed.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner must provide opinions as to whether it is at least as likely as not (50 percent or greater probability) any diagnosed skin condition(s): (1) began during active service; or (2) is (are) related to any in-service event or injury to include as directly due to herbicide exposure.  In this regard, the Board brings the examiner's attention to the Veteran's April 2017 Board hearing testimony.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

7. Schedule the Veteran for an examination with an appropriate clinician for a left foot condition(s) (to include a skin condition) to be conducted after the development requested in (1) and (2) has been completed.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner must provide opinions as to whether it is at least as likely as not (50 percent or greater probability) any diagnosed left foot condition to include any left foot skin condition(s): (1) began during active service; or (2) is(are) related to any in-service event or injury.  In this regard, the Board brings the examiner's attention to the Veteran's April 2017 Board hearing testimony regarding post-service treatment for a bilateral foot condition and jungle rot.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

8. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

9. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


